DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s reply filed October 6, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-8, 10-14, 16 and 18 are currently pending.  Claims 11-13 are withdrawn.  Claims 1, 3, 7, 10 and 14 are currently amended.  Claims 9, 15 and 17 are cancelled.


Specification – Objection Withdrawn
As previously discussed in the Advisory Action mailed 9/6/2022, Applicant’s amendment to the Specification, submitted March 7, 2022, does submit that no new matter is present in the substitute specification submitted March 7, 2022. Therefore, the previous objection to the specification is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Rejection Withdrawn
RE: Rejection of Claim(s) 1-2, 5, 9-10 and 14-18 under 35 U.S.C. 102(a)(1) as being anticipated by Buzhor et al., (Tissue Engineering: Part A; 2011; pp. 2305-2319; Volume 17, Numbers 17 and 18; see IDS 1/3/2020) (“Buzhor”).
It is initially noted that claims 9, 15 and 17 have been cancelled.
Applicant has amended claims 1 and 14 to now recite the primary cultured kidney cells are primary cultured renal proximal tubular epithelial cells.
Upon further consideration the rejection is withdrawn.  However, a new ground of rejection is set forth below addressing the amended limitations.


New ground(s) of Rejection, necessitated by Amendment
Claim(s) 1-2, 5, 10, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buzhor et al., (Tissue Engineering: Part A; 2011; pp. 2305-2319; Volume 17, Numbers 17 and 18; see IDS 1/3/2020, previously cited) (“Buzhor”), as evidenced by Forbes et al., (Am J Physiol Renal Physiol 301: F110-F117, 2011; see PTO-892) (“Forbes”).
Buzhor is directed to cell growth conditions that influence human kidney epithelial cell (hKEpC) phenotype and function, specifically the ability to reproducibly form kidney spheres when primary kidney cells are grown in suspension culture in a state of being non-adherent. Such culturing conditions promote generation of a tubular organoid in hKEpC spheroids that may provide a functional benefit for kidney-derived cells in vivo (Abstract).
Regarding claims 1 and 14, it is noted the instant specification (paragraph [0016]) discloses that renal cells, e.g. proximal tubular epithelial cells, when isolated from the kidney, become dedifferentiated by the removal from the in-vivo environment. Therefore, Buzhor’s isolated human kidney epithelial cells are considered to read on “primary kidney cells which are dedifferentiated” since the cells have been removed from their native environment as a result of the partial or total nephrectomies performed on the disclosed patients.  
Buzhor teaches the low-passage primary hKEpCs from the monolayer cultivation were seeded on poly-HEMA–coated plates at a density of 20–40,000 viable cells/mL. After 7–10 days of culture, floating (non-adherent) primary kidney spheres (hKEpC spheroids) having diameters ranging from less than 15 µm to greater than 130 µm micrometers, were obtained from all of the 10 cases (Formation of hKEpC spheroids, left column, page 2309; Fig. 3AI and Fig. 3BII).
Thus, Buzhor’s disclosed spheroid cultivation reads on “A cell cultivation method, comprising: cultivating primary cultured kidney cells which are dedifferentiated in a state of being non-adherent to a culture vessel for a period of 5 days or longer”.
Additionally, Buzhor teaches conducting time-lapse microscopy of the spheroid formation, wherein micrographs were taken with 3-minute intervals for 48 hours after seeding 2×104 cells/well in nonadherent conditions.  Cell collision and aggregation were noticed to occur within 5 hours after seeding (Time lapse microscopy, page 2307; Origin of hKEpC spheroids, right column, page 2310).
Buzhor’s teaching that the primary kidney spheroids were cultivated over a 7-10 day time period, wherein the cells formed spheroids within 5 hours of initiating the cultivation reads on “forming aggregates of the kidney cells during the cultivation period, then cultivating the kidney cells in a state of having formed aggregates during a portion of the period” (claim 1) and “forming aggregates of the kidney cells during the cultivation period, then cultivating the kidney cells in a state of having formed aggregates during a portion of the period” (claim 14).
Further regarding claims 1 and 14 and the limitation “wherein the primary cultured kidney cells are primary cultured renal proximal tubular epithelial cells”, it is noted that Buzhor teaches obtaining primary human renal cells, i.e. hKEpCs (Introduction, left column, second paragraph, page 2306), and Buzhor’s disclosed hKEpCs are a heterogeneous population of cells comprising renal proximal tubular epithelial cells (RPTECs) as indicated by positive staining for the marker LTA (lotus tetragonolobus lectin) which identifies renal proximal tubular epithelial cells (see FIG 1B).  Buzhor’s FIG. 10A further illustrates the hKEpC spheroids are positive for LTA staining.  
Forbes further evidences lotus tetragonolobus lectin is a marker of human kidney (renal) proximal tubule epithelial cells (MATERIALS AND METHODS, Lotus tetragonolobus, third paragraph, left column page F111).
Therefore, Buzhor’s aggregates of primary cultured kidney cells, i.e. hKEpCs, include primary cultured renal proximal tubular epithelial cells (RPTECs).
Further regarding claims 1 and 14, and the limitation “thereby restoring the physiological functions of the kidney cells”, it is noted that Buzhor teaches the present study shows for the first time that human kidney-derived epithelial cells can be cultured to form long-term multicellular spheroids that recapitulate a functional organoid Buzhor’s study demonstrates that methodological changes in culture conditions can dramatically influence the generation and preservation of a functional renal phenotype. Thus, Buzhor’s disclosed cultivation method reads on “thereby restoring physiological functions of the kidney cells” (claim 1) and “thereby restoring the physiological functions of the kidney cells” (claim 14).
It is additionally noted, the instant specification (paragraph [0062]) discloses the following:
“when kidney cells are cultivated in a state of being non-adherent to a culture vessel for 5 days or longer, the deteriorated physiological functions of kidney cells can be restored.”

Therefore, given the Buzhor exemplifies culturing the kidney cells in a state of being non-adherent (i.e. free-floating spheroids) in the culture vessel for up to 6 weeks (5 days or longer) (Origin of hKEpC spheroids, left column, page 2310), wherein spheroid aggregates are formed within 5 hours, the fact that Buzhor carries out the same method steps as in the instant specification means that any and all results of the method of Buzhor, whether recognized at the time of publication or not, were inherently achieved by the reference method, thus anticipating claims 1 and 14.
Therefore, Buzhor’s disclosed method anticipates claims 1 and 14.
Regarding claim 2, as set forth above regarding claims 1 and 14, Buzhor teaches the spheroid aggregates are formed within 5 hours of seeding (i.e. on the first day of cultivation), thus anticipating claim 2.
Regarding claim 5, as to the limitation “wherein the culture vessel has been subjected to a non-cell adhesion treatment”, it is noted that Buzhor teaches coating the culture dishes with poly-HEMA (Formation of hKEpC spheroids, page 2309; Discussion, right column, second paragraph, page 2315).  Buzhor’s teaching anticipates claim 5.
Regarding claim 10 and the limitation “wherein the restoring the physiological functions of the kidney cells includes increasing an amount of expression of OAT1 gene”, it is noted that Buzhor is silent as to the expression of OAT1.  However, as discussed above regarding claims 1 and 14, Buzhor exemplifies culturing the kidney cells in a state of being non-adherent (i.e. free-floating spheroids) in the culture vessel for at least 10 days (5 days or longer), wherein spheroid aggregates are formed within 5 hours, as disclosed in the instant specification at paragraph [0062]. The instant specification, FIG 15B, further discloses the method results in increasing the amount of OAT1 expression. Therefore, the fact that Buzhor carries out the same method steps as in the instant specification means that any and all results of the method of Buzhor, whether recognized at the time of publication or not, were inherently achieved by the reference method, thus anticipating claim 10.
Regarding claims 16 and 18, Buzhor teaches preparing the kidney spheroids from human kidney epithelial cell (hKEpC). Buzhor teaches the primary hKEpC spheroids have positive staining for LTA (FIG. 10).  Buzhor teaches that RPTECs (renal proximal tubular epithelial cells) exclusively stain for LTA (lotus tetragonolobus lectin) (Results, Establishment of primary hKEpC cultures, left column, page 2308; FIG. 1 BII, legend) and Forbes (set forth above regarding claims 1 and 14) further evidences lotus tetragonolobus lectin is a marker of human kidney (renal) proximal tubule epithelial cells, thus Buzhor’s teaching anticipates claims 16 and 18.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejections Withdrawn
RE: Rejection of Claims 3-4 under 35 U.S.C. 103 as being unpatentable over Buzhor; 
Rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Buzhor, in view of Hoppensack and Hall; and 
Rejection of Claims 7-8 under 35 U.S.C. 103 as being unpatentable over Buzhor, in view of Hoppensack and Hall, and further in view of Tufro: 
For the reasons discussed above, the anticipation rejection over Buzhor is withdrawn, and thus the obviousness rejections that are based on Buzhor are likewise withdrawn.  However, new grounds of rejection are set forth below.

New ground(s) of Rejection, necessitated by Amendment
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Buzhor, as evidenced by Forbes, as applied to claims 1-2, 5, 10, 14, 16 and 18 above.
Regarding claim 3, it is noted that although Buzhor discloses seeding the cells at a density of 20 to 40,000 cells/ml (Formation of hKEpC spheroids, page 2309), Buzhor does not further assess the number of kidney cells constituting the spheroid aggregates, specifically ranging from 500 to 5,000 as recited in claim 3.  However, given that Buzhor’s cell density range encompasses the claimed range of 500 to 5, 000 cells, it is reasonable to consider that a substantial portion of Buzhor’s spheroid aggregates constitute 500 to 5, 000 cells, thus meeting the limitation of claim 3.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 4, it is noted that Buzhor teaches that, after 7–10 days of culture, floating (non-adherent) primary kidney spheres (hKEpC spheroids) having diameters ranging from less than 15 µm to greater than 130 µm, were obtained from all of the 10 cases (Formation of hKEpC spheroids, left column, page 2309; Fig. 3AI and Fig. 3BII). Thus, the claimed range overlaps the prior art range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Buzhor, as evidenced by Forbes, as applied to claims 1-2, 5, 10, 14, 16 and 18 above, and further in view of Hoppensack et al., (Tissue Engineering: Part C, Volume 20, Number 7, 2014; previously cited) (“Hoppensack”) and Hall et al., (Proc. Natl. Acad. Sci. USA, Vol. 79, pp. 4672-4676, August 1982, Cell Biology; previously cited) (“Hall”).
The teaching of Buzhor, as evidenced by Forbes, is set forth above.
Regarding claim 6, although Buzhor teaches that three-dimensional culture systems that include scaffolds and collagen matrix have been used to culture murine adult kidney cells and create kidney-like tissue structures in vitro (Discussion, right column, second paragraph, page 2315), Buzhor does not further teach whether or not the culture medium included collagen I.  However, Hoppensack is directed to a human in vitro model that mimics the renal proximal tubule.  Hoppensack teaches that the use of matrix proteins permitted the development of an in-vivo mimicking environment that allowed epithelial cells to exhibit their typical phenotype and functionality (Abstract and Introduction, right column, first paragraph, page 599).  Hoppensack teaches that by embedding kidney cells in collagen type I matrices, the cells form polarized cysts and tubule-like structures with an epithelial phenotype (Introduction, left column, first paragraph, page 600).  
Hall further teaches the use of collagen I extracellular matrix material (i.e. rat tail type I collagen) for overlaying MDCK (kidney cells), resulting in reorganization and creation of lumina comparable in size with tubule structures (Abstract).  Hall teaches the presence of collagen type I induces epithelial rearrangement establishing epithelial polarity and organization (left column, second paragraph, page 4672).  Hall additionally teaches that collagen has been shown to significantly influence the morphology and growth of cells, and the disclosed embedding of the kidney cells in the collagen type I overlay resulted in epithelium rearrangement to a tissue-like structure resembling native tissue.  
Thus, Hoppensack and Hall have established it was well-known that culturing kidney epithelial cells in a medium containing collagen type I promotes a native mimic and thus influences the creation of native tubule structures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cultivate kidney epithelial cells in a medium containing collagen type I.
The person of ordinary skill in the art would have been motivated to modify the culture of Buzhor to include collagen type I, as taught by Hoppensack and Hall, for the predictable result of successfully promoting a native, in-vivo environment that establishes epithelial polarity and organization, thus meeting the limitation of claim 6.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Buzhor with Hoppensack and Hall because each of these teachings are directed at recapitulating the native kidney cell environment.	


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Buzhor, in view of Hoppensack and Hall, as evidenced by Forbes, as applied to claim 6 above, and further in view of Tufro et al ((2017) Podocyte Shape Regulation by Semaphorin 3A and MICAL-1. In: Terman J. (eds) Semaphorin Signaling. Methods in Molecular Biology, vol 1493. Humana Press, New York, NY, First Online 28 October 2016; previously cited) (“Tufro”).
The teaching of Buzhor, in view of Hoppensack and Hall, as evidenced by Forbes, is set forth above.
Regarding claims 7 and 8, although Hall describes the preparation of the rat tail collagen type I (Materials and Methods, right column, first paragraph, page 4672), Hall does not specifically teach the concentrations range from higher than 0.0005 mg/ml and lower than 0.15 mg/ml (claim 7) or ranges from 0.006 mg/ml to 0.1 mg/ml (claim 8).  However, it is noted that Tufro is directed to culturing podocytes (kidney epithelial cells) (Abstract) and teaches the culture method employs rat tail collagen type I at a concentration of 0.1 mg/ml for coating the culture substrate (2 Materials, 2.1 Podocyte Culture, 8. Rat Collagen I, page 394). Thus, Tufro has established it was well-known to use collagen type I at a concentration of 0.1 mg/ml (claimed range overlaps the prior art range) when culturing kidney epithelial cells.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cultivate kidney epithelial cells in a medium containing collagen type I at a concentration of 0.1 mg/ml.
The person of ordinary skill in the art would have been motivated to modify the prior art culture to include collagen type I at a concentration of 0.1 mg/ml, as taught by Tufro, for the predictable result of successfully providing the collagen at a well-known concentration that is used in culturing kidney epithelial cells, thus meeting the limitation of claims 7 and 8.
The skilled artisan would have had a reasonable expectation of success in combining Tufro with the cited prior art since each of these teachings are directed at culturing kidney cells.	



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-9 of copending Application No. 17/006,138 (“copending ‘138”) in view of Buzhor et al (set forth above). 
Claim 1 of copending ‘138 teaches cultivating cells in a state of being non-adherent in a culture vessel.
Claim 2 of copending ‘138 teaches a subsequent aggregation step.
Claim 6 of copending ‘138 teaches wherein the cultivation period is 5 days or longer.
Claim 7 of copending ‘138 teaches wherein the aggregate is composed of 500 or more and 5000 or less cells.
Claim 8 of copending ‘138 teaches wherein the size of the aggregate is 100 µm or larger and 350 µm or smaller.
Claim 9 of copending ‘138 teaches wherein the cells are dedifferentiated cells and restore the physiological functions of the cells forming the aggregate.
Although copending ‘138 does not further teach the cells are primary cultured renal proximal tubular epithelial cells, Buzhor et al teaches it is known to produce kidney aggregated spheres from primary renal proximal tubular epithelial cells grown from a suspension culture that is initially non-adherent.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include primary renal proximal tubular epithelial cells.
 The person of ordinary skill in the art would have been motivated to modify the method of copending ‘138 to include primary renal proximal tubular epithelial cells, as taught by Buzhor, for the predictable result of successfully aggregating primary renal proximal tubular epithelial cells to provide a functional benefit for kidney-derived cells in vivo for renal tissue regeneration.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of copending ‘138 and Buzhor because each of these teachings are directed at non-adherent culture to form cell aggregates.
This is a provisional nonstatutory double patenting rejection.


Response to Remarks

Rejections under 35 USC 102:
Applicant has traversed the rejection of record on the grounds the Buzhor reference teaches cultivating human kidney epithelial cells (hKEpCs) to form the aggregates and Applicant’s method claims primary renal proximal tubular epithelial cells (RPTECs) are cultivated to form aggregates, as discussed at Applicant’s remarks (fifth paragraph, page 6).
Applicant’s remarks have been fully considered, but are not found persuasive since Buzhor teaches obtaining primary human renal cells, i.e. hKEpCs (Introduction, left column, second paragraph, page 2306), and Buzhor’s disclosed hKEpCs are a heterogeneous population of cells comprising renal proximal tubular epithelial cells (RPTECs) as indicated by positive staining for the marker LTA (lotus tetragonolobus lectin) which identifies renal proximal tubular epithelial cells (see FIG 1B), as further evidenced by Forbes as set forth above.  Buzhor’s FIG. 10A illustrates the hKEpC spheroids are positive for LTA staining.  Thus, Buzhor’s aggregates of primary cultured kidney cells include primary cultured renal proximal tubular epithelial cells (RPTECs).

As to Applicant’s remarks regarding FIG. 1B of Buzhor illustrating monolayer culture (Applicant’s remarks, sixth paragraph, page 6), it is noted Applicant’s remarks have been carefully considered, but are not found persuasive since FIG. 10A of Buzhor teaches the hKEpC spheroids include renal proximal tubular epithelial cells (RPTECs) as indicated by positive staining for the marker LTA (lotus tetragonolobus lectin) which identifies renal proximal tubular epithelial cells.

Applicant has traversed the rejection of record on the grounds that Buzhor indicates the aggregation of the hKEpCs results in undifferentiated cells and loss of features of differentiated cells such as renal proximal tubular epithelial cells, as discussed at Applicant’s remarks (seventh paragraph, page 6).
Applicant’s remarks have been carefully considered, but are not found persuasive.
In response, it is acknowledged that FIG. 7 of Buzhor shows the upregulation of genes for cell adhesion, sodium ion transport, cell-cell adhesion, anion transport, cell motion, for example, for hKEpC spheroids as compared to monolayer culture.  It is further acknowledged that Buzhor’s Discussion (line 31) further teaches the hKEpC spheroids were composed of cells expressing higher levels of renal stem cell regulatory genes (Pax2, Sall1, and Six2), as compared to monolayer culture.  However, Buzhor does not teach the aggregation results in undifferentiated cells or loss of renal proximal tubular epithelial cells.  
On the contrary, FIG. 10A of Buzhor clearly teaches the hKEpC spheroids comprise RPTECs which are identified by positive staining for LTA, thus there is no loss of renal proximal tubular epithelial cells or presence of undifferentiated cells.  Buzhor teaches the spheroids generate segment-specific tubules.

Applicant further asserts that Buzhor’s grafting of the hKEpC spheroids, which resulted in reconstituted renal tubular epithelia (Abstract), indicates the hKEpCs have turned into undifferentiated cells, and therefore it is necessary to graft the hKEpCs into the chick embryo in order to impart them with the functions of renal proximal tubular epithelial cells, as discussed at Applicant’s remarks (last paragraph, page 6 to first paragraph, page 7).
Applicant’s remarks have been carefully considered, but are not found persuasive for the same reasons as discussed immediately above. Specifically, Buzhor clearly teaches the grafted hKEpC spheroids comprise RPTECs which are identified by positive staining for LTA, thus there is no presence of undifferentiated cells when grafted (FIG. 10A; Kidney spheroid cells harbor enhanced tubulogenic capacities in situ, left column, second paragraph, page 2315).
FIG. 10 of Buzhor teaches the grafted spheroids generate segment-specific tubules, thus restoring the physiological functions of primary renal proximal tubular epithelial cells.

Applicant has further traversed the rejection of record on the grounds that Buzhor’s teaching of upregulation of “stemness” markers discloses dedifferentiating hKEpCs by aggregation, as discussed at Applicant’s remarks (second and third paragraphs, page 7).
Applicant’s remarks have been fully considered, but are not found persuasive for the same reasons as set forth above. Specifically, although Buzhor shows the upregulation of some “stemness” genes in the hKEpC spheroids, as compared to monolayer culture, Buzhor does not teach the aggregation results in dedifferentiation.
On the contrary, FIG. 10A of Buzhor clearly teaches the hKEpC spheroids comprise RPTECs which are identified by positive staining for LTA, thus there is no dedifferentiation of renal proximal tubular epithelial cells. FIG. 10 of Buzhor teaches the grafted spheroids generate segment-specific tubules, thus restoring the physiological functions of primary renal proximal tubular epithelial cells.

Conclusion
No claim is allowed.  No claim is free of the prior art.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


E. YVONNE PYLA
Primary Examiner
Art Unit 1633



/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633